IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT

                                :
COMMONWEALTH OF PENNSYLVANIA, : No. 329 MAL 2017
                                :
               Respondent       : Cross-Petition for Allowance of Appeal
                                : from the Order of the Superior Court
                                :
          v.                    :
                                :
                                :
KATHLEEN E. BRADDOCK,           :
                                :
               Cross Petitioner


                                   ORDER

PER CURIAM

      AND NOW, this 20th day of November, 2017, the Commonwealth’s Petition for

Allowance of Appeal is DENIED.